Citation Nr: 9901313	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  92-21 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chest pain, residuals 
of cerebral vascular accident, multiple sclerosis, and a 
psychiatric disorder as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from July 1950 to July 1953.  
This appeal was initially before the Board of Veterans 
Appeals (Board) from a May 1989 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Philadelphia, Pennsylvania.  By means of an April 1995 
decision, the Board remanded this case for further 
development.  Subsequent RO decisions have continued to deny 
the claims on appeal.

In our prior remand decision, the Board requested development 
and adjudication of the issue of service connection for chest 
pain secondary to a back disorder.  The RO has not addressed 
this matter as of yet.  Thus, it is once again being referred 
to the RO for further action.

Additional evidence was received at the Board in November 
1998.  This evidence is not pertinent to the issues before 
the Board, and is therefor not subject to 38 C.F.R. § 20.1304 
(1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  Chest pain, multiple sclerosis, and cerebrovascular 
accident are not considered radiogenic diseases.

3.  The appellant had complaints of chest pain during active 
duty service.  Current complaints of chest pain are shown to 
be related to disease entities that were incurred many years 
after separation from service.  Any complaints of chest pain 
in service are not related to the current disabilities 
causing chest pain.

4.  The appellant does not suffer from a psychiatric 
disorder.

5.  The appellants multiple sclerosis and cerebrovascular 
accident were first shown several decades after his 
separation from service and are not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  A chronic disability causing chest pain was not incurred 
in or as a result of service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1998).

2.  A claim for service connection for multiple sclerosis due 
to exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 1991), 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).

3.  A claim for service connection for cerebral vascular 
accident due to exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 
1991), 38 C.F.R. §§ 3.303, 3.307, 3.309 3.311 (1998).

4.  A claim for service connection for a psychiatric disorder 
due to exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EVIDENCE

Service medical records do not show treatment for or 
diagnosis of cerebral vascular accident or multiple 
sclerosis.  Medical evidence pertaining to psychiatric 
disorders include a treatment note dated in December 1951, 
which indicates that the appellant was on his way back to 
Korea, when he was found to be violent, complaining of 
backache, and having the odor of alcohol on his breath.  He 
was not drunk.  The examiner stated that this was sham 
anxiety reaction.  

Service medical records also include the appellants 
separation examination, dated in July 1953, which indicates 
that the appellant reported that he had pain or pressure in 
his chest.  Report of a chest x-ray, dated in June 1953, 
showed the cardiac shadow to be within normal limits.  There 
was a little prominence of bronchovascular markings 
throughout both lung fields.  No abnormalities were noted in 
the bony structures of the thoracic cage.  His separation 
examination does not indicate any evidence of a psychiatric 
disorder.  

Post-service medical evidence of record include, in relevant 
part, report of a VA examination, dated in October 1959, 
which indicates that examination of the appellants 
cardiovascular system was normal.  X-rays of the chest showed 
multiple, minute densities throughout both lung fields.  It 
was noted that these simulated the findings one usually saw 
in 1st and 2nd stage anthracosilicosis.  The heart was not 
remarkable.  Neurological examination was also conducted, and 
no neurological condition was found.

A letter from a Dr. A.N.D., dated in December 1980, states 
that the doctor had treated the appellant since June of 1976, 
and that the appellant was recently admitted to a hospital 
due to left chest, left neck, and migratory polyarthritic 
joint pain.  The doctor also stated that clinically, the 
appellant was getting worse, [and that] his attacks [were] 
more frequent.  A subsequent VA examination, dated in May 
1981, also notes complaints of left chest pain.  

In February 1982, the appellant was hospitalized for 
bilateral chest pain with numbness in the left jaw and lip.  
He reported falling on his right arm and right lateral ribs 3 
weeks earlier.  His work-up included an EEG which was mildly 
abnormal, consistent with mild right posterior hemisphere 
dysfunction, secondary to possible stroke.  An OPG showed the 
suggestion of possible stenosis occlusion of the left 
internal carotid artery.  The final diagnosis was chest wall 
pain syndrome and rule out stenosis occlusion of the left 
internal carotid artery.  

In April 1982, the appellant was seen at the Reading Hospital 
and Medical Center for a peculiar feeling on the left side 
of the face, as well as numbness of the right arm.  There 
was a question of carotid stenosis or cerebral lesion, and he 
was admitted for further work-up.  Work-up included CAT scan 
of the brain, which was normal.  Visual fields were done and 
were full and equal.  Chest x-ray showed tortuous aorta, but 
was otherwise normal.  Cerebral arteriography revealed normal 
right brachial arteriogram and a normal left carotid 
arteriogram.  Electrocardiogram was also normal.  EEG was 
read as probably normal.  Films of the cervical spine 
showed arthritis with slight encroachment in the 
intervertebral foramina at C4-5.  The final diagnosis was 
cervical radiculitis, secondary to cervical arthritis at C4-
5, bilaterally.

Report of a VA orthopedic examination, dated in September 
1984, indicates that the appellant reported complaints of 
chest pain, difficulty in breathing, and that he was required 
to have oxygen to ease breathing.  Report of an earlier chest 
x-ray, dated in June 1984, indicates that the chest was clear 
of any active appearing infiltrate and the cardiomediastinal 
configuration was within the normal range.  

Medical records indicate that in September 1985, the 
appellant was hospitalized for myocardial infarction.  His 
complaints were chest pain and pain in left arm.  In April 
1987, he was hospitalized for cerebrovascular accident.  He 
was diagnosed with multiple sclerosis in 1988.  Records dated 
in 1988 indicate that he had musculoskeletal chest pain 
secondary to multiple sclerosis.

Report of VA psychiatric/psychological evaluations, dated in 
February and March 1990 indicate that the appellant had 
adjustment disorder with mixed emotional features.  A 
subsequent VA psychiatric examination report, dated in 
October 1997, indicates that no psychiatric disease was 
found.  

The Board notes that records from the Defense Nuclear Agency, 
dated in October 1987, confirm that the appellant 
participated in Operation UPSHOT-KNOTHOLE, and had radiation 
exposure.

LAW AND ANALYSIS

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  Id.  Service connection can be 
granted for a chronic disease which becomes manifest to a 
degree of 10 percent or more within 1 year after separation 
from service (multiple sclerosis, within 7 years).  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions 38 C.F.R. § 3.311, it is stipulated that 
in all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkins 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease. 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.


I.  Chest pain.

Initially, the Board finds that the appellants claim for 
service connection for chest pain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed, and that the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

Having considered the evidence of record in its entirety, the 
Board concludes that service connection for chest pain 
secondary to radiation exposure is not warranted.  Under the 
applicable regulation, chest pain is not considered a 
radiogenic disease, and the appellant has not submitted any 
evidence to the contrary.  In fact, chest pain is not 
considered a disability in itself, but can be a symptom of an 
underlying disorder (i.e. a lung or a heart disorder).  The 
Board notes that during service, the appellant reported 
complaints of chest pain, and that there was x-ray evidence 
of some prominence of bronchovascular markings.  The Board 
also notes that the post-service medical records indicate 
that there have been complaints of chest pain, on and off, 
since separation from service.  However, the record does not 
indicate that any current disease entity shown to be the 
cause of the appellants chest pain, was incurred in service.

Post-service medical records show that the appellant had 
chest pain after approximately 6 years after separation from 
service, in 1959, and that x-ray findings were consistent 
with anthracosilicosis.  Subsequent medical records show that 
any lung condition that may have caused chest pain appears to 
have resolved; chest x-rays taken in 1984 did not show any 
evidence of active infiltrate in the lungs.  The evidence of 
record indicates no further complaints of or treatment for 
chest pain until approximately 2 decades later.  At that time 
(in the 1980s), the appellants chest pain was attributed to 
a heart condition and multiple sclerosis, neither of which 
disabilities were shown in service.  Given that the 
appellants chest pain is not a radiogenic disease or caused 
by a radiogenic disease, and given that any disability shown 
to be causing such chest pain at this time was not manifested 
in service or within the presumptive period, the Board 
concludes that the claim must be denied.

II.  Multiple sclerosis.

The Board finds that the claim of service connection for 
multiple sclerosis is not well-grounded.  The medical 
evidence of record does not indicate treatment for or a 
diagnosis of multiple sclerosis until 1988, over 3 decades 
after separation from service.  While the record does 
establish that the appellant was exposed to ionizing 
radiation in service, under 38 C.F.R. § 3.311, multiple 
sclerosis is not considered a radiogenic disease, and no 
scientific/medical evidence to the contrary has been 
submitted.  Given this, the Board concludes that a well-
grounded claim has not been submitted.

III.  Cerebral vascular accident.

The Board has considered the evidence of record and concludes 
that the appellants claim for service connection for 
cerebral vascular accident secondary to ionizing radiation 
exposure is not well-grounded.  The earliest evidence of a 
possible cerebral vascular accident is in 1982, when his EEG 
was mildly abnormal.  Further, this disability is not 
considered a radiogenic disease under 38 C.F.R. § 3.311, and 
no evidence to the contrary has been submitted.  Given that 
this disability was not shown until almost 3 decades after 
separation from service, and given that it is not a 
radiogenic disease, the Board concludes that the claim is not 
well-grounded.  

IV.  Psychiatric disorder.

Having considered the evidence of record, the Board finds 
that the appellants claim for service connection for a 
psychiatric disorder due to radiation exposure is not well-
grounded.  The Board notes that the appellant had a one-time 
inservice episode of sham anxiety reaction.  However, at 
separation, no psychiatric disorder was noted.  While he was 
found to have an adjustment disorder in 1990, subsequent 
medical records indicate that he is no longer suffering from 
any psychiatric condition.  As mentioned previously, a VA 
psychiatric examination in 1997 showed no psychiatric 
disease.  Given that the evidence of record does not show a 
chronic psychiatric disability, the Board concludes that the 
claim is not well-grounded.  


ORDER

Entitlement to service connection for chest pain, residuals 
of cerebral vascular accident, multiple sclerosis, and a 
psychiatric disorder as due to exposure to ionizing radiation 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
